     Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 1 of 30 - Page ID#: 5



1.
                                  COMMWEALTH OF KENTUCKY
                                      SCOTT CIRCUIT COURT
                                       CIVIL DIVISION ____
                              CIVIL ACTION NUMBER 21-CI-__________

    JOHN DOE;                                                                                    PLAINTIFF

    v.

    GEORGETOWN COLLEGE;
    LEAH CASTLEMAN, in her official and individual capacity;
    ROBERT FULTZ, in his official and individual capacity;
    PATRICIA GAETZ, in her official and individual capacity;                                     DEFENDANTS
    JOHN JOHNSON, in his official and individual capacity;
    TIERA MASON, in her official and individual capacity; and
    ROGER WARD, in his official and individual capacity.

                                            **************
                                               COMPLAINT

         COMES NOW, Plaintiff JOHN DOE 1, appearing through counsel, and for his cause of




                                                                                                                                Presiding Judge: HON. JEREMY MATTOX (614374)
action against Defendant Georgetown College, LEAH CASTLEMAN, in her official and

individual capacity (“CASTLEMAN”); ROBERT FULTZ, in his official and individual capacity

(“FULTZ”); PATRICIA GAETZ, in her official and individual capacity (“GAETZ”); JOHN

JOHNSON, in his official and individual capacity (“JOHNSON”); TIERA MASON, in her

official and individual capacity (“MASON”); and ROGER WARD, in his official and individual

capacity (“WARD”); respectfully states and alleges the following:


                                         NATURE OF THE ACTION

1.       This is an action arising under 20 U.S.C. § 1681 (commonly known as Title IX), and the

common law of Kentucky.
                                                                                                                                COM : 000001 of 000018




                                                  THE PARTIES


1
  Due to the nature of the allegations raised in this civil action, the Plaintiff is proceeding under the pseudonym
“John Doe” and identifies his accuser as “Jane Roe.” He identifies other Georgetown College students by their
initials.
2.
                                                                                                                      EXHIBIT
                                                                                                                        A
     Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 2 of 30 - Page ID#: 6



1.
2.       The Plaintiff, John Doe, at all relevant times, was a student at Georgetown College and a

citizen of the Commonwealth of Kentucky.

3.       Defendant College, at all relevant times, was a Kentucky corporation having a principal

place of business and campus at 400 East College St, Georgetown, KY.

4.       Defendants CASTLEMAN, FULTZ, GAETZ, JOHNSON, and WARD (collectively the

“HEARING OFFICERS”) are employees of GEORGETOWN COLLEGE and were appointed to

preside over JOHN DOE’S Title IX hearing.

5.       Defendant MASON, at all relevant times, was the Assistant Dean of Students and Title

IX Coordinator at Georgetown College and was the investigator of the allegations against JOHN

DOE.

                                  VENUE AND JURISDICTION




                                                                                                     Presiding Judge: HON. JEREMY MATTOX (614374)
6.       Venue and jurisdiction are proper in this Court in that GEORGETOWN COLLEGE’s

principal place of business is in Scott County, Kentucky and the HEARING OFFICERS work

for GEORGETOWN COLLEGE at the Scott County campus. Moreover, a substantial part of

the events and omissions giving rise to the claims occurred in Scott County.

7.       There being no diversity of citizenship, the case is properly filed in the Scott County

Circuit Court of the Commonwealth of Kentucky.

8.       The damages claimed by the plaintiff in this case are in excess of the jurisdictional

minimum required for a cause of action in Circuit Court in the Commonwealth of Kentucky.

                                    STATEMENT OF FACTS

9.       John Doe was a student at Georgetown College from Fall of 2018 until mid-Fall of 2019.
                                                                                                     COM : 000002 of 000018




10.      John Doe is Hispanic and was born in Guatemala.



2.
     Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 3 of 30 - Page ID#: 7



1.
11.      On October 1, 2019, John Doe and JANE ROE met with mutual friends the evening of

October 1, 2019.

12.      JOHN DOE, JANE ROE, and their friends eventually went back to JOHN DOE’s

dormitory room to continue their evening.

13.      In JOHN DOE’s dormitory room, they were joined by T.M. and several of his friends.

14.      T.M. is an African American male.

15.      All of those present, except for one guest, began drinking vodka at one point in the

evening.

16.      JOHN DOE and JANE ROE drank approximately 3 shots of vodka each during the

evening.

17.      Eventually their friends left the dormitory room and only JOHN DOE, JANE ROE, and




                                                                                                Presiding Judge: HON. JEREMY MATTOX (614374)
T.M. remained.

18.      Despite JANE ROE having a boyfriend, she and John Doe began to engage in sexual

conduct at some point around 1:00 a.m. on October 2, 2019, while T.M. was still in the room.

19.      JOHN DOE and JANE ROE began engaging in mutually consensual sexual conduct with

each other while T.M. was still in the dormitory room.

20.      T.M. became uncomfortable with being present while John Doe and JANE ROE

continued their sexual conduct and left the room shortly after it began to give them some

privacy.

21.      As T.M. was leaving, he overheard JANE ROE ask JOHN DOE if he had a condom,

presumably because she did not want to have intercourse without him using a condom.
                                                                                                COM : 000003 of 000018




22.      T.M. provided a condom to the couple because JOHN DOE did not have one, however,

the condom was never used.

2.
     Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 4 of 30 - Page ID#: 8



1.
23.      After they had mutually consensual intercourse, JOHN DOE and JANE ROE proceeded

to the floor’s restroom/shower room where they encountered T.M. again.

24.      In the restroom and in the presence of T.M., JANE ROE was in an upbeat mood and

engaged in casual conversation with John Doe.

25.      He walked her out of the dormitory to comply with dormitory rules regarding escorting

guests and walked her to her dormitory building approximately 50 feet away.

26.      JANE ROE became worried about her sexual escapades with John Doe possibly

becoming public knowledge and became upset, possibly over feeling guilt about cheating on her

boyfriend.

27.      JANE ROE’s mood was noticed by her roommate and JANE ROE fabricated the story

that John Doe had raped her.




                                                                                                  Presiding Judge: HON. JEREMY MATTOX (614374)
28.      JANE ROE’s roommate, out of concern for JANE ROE, sought out the floor’s residence

advisor (“RA”) and JANE ROE repeated her story to her RA.

29.      At the insistence of her roommate and her RA, JANE ROE called the Georgetown Police.

30.      JOHN DOE was then contacted by the Georgetown Police who arrived at his dormitory

at about 2:30 a.m. on October 2, 2019.

31.      JOHN DOE was then voluntarily proceeded to the police station to obtain his statement.

32.      T.M. was also taken to the police station for his statement.

33.      After providing a statement, T.M. was transported from the Georgetown Police

Department back to campus by MASON.

34.      While MASON was transporting T.M. back to campus, she asked him to tell her what he
                                                                                                  COM : 000004 of 000018




knew of the incident.



2.
     Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 5 of 30 - Page ID#: 9



1.
35.      T.M. recounted the incident to MASON and told her that, from his perspective, the sexual

intercourse was consensual and that he encountered the couple afterwards and JANE ROE was

clearly on friendly terms with John Doe and was not intoxicated.

36.      At some point, JANE ROE went to Georgetown Hospital to take rape test.

37.      JOHN DOE also underwent a rape test at the hospital.

38.      JOHN DOE had no further contact with the Georgetown Police.

39.      JANE ROE did not request that JOHN DOE be arrested and charged with rape.

40.      Back on campus, T.M. was moved to a new dormitory room by the college, presumably

to separate a potential witness from the accused rapist.

41.      JANE ROE was never relocated away from her roommate and her RA and they were

never relocated away from JANE ROE.




                                                                                                      Presiding Judge: HON. JEREMY MATTOX (614374)
42.      MASON failed to obtain a formal statement from T.M., presumably intentionally, saying

only that she was unable to locate him after the incident despite the small size of the college and

knowledge of his class schedule and dormitory assignment.

43.      Approximately two weeks later, MASON asked JOHN DOE for his version of events.

44.      Given the allegation that he engaged in non-consensual sex with JANE ROE, JOHN

DOE requested to have a lawyer present for the interrogation.

45.      MASON told John Doe that it would be no problem for him to have his attorney present,

and that she would reschedule his statement for another time.

46.      On Oct 18, instead of obtaining JOHN DOE’s statement with a lawyer present, he was

suspended as a student by GEORGETOWN COLLEGE without the investigation having been
                                                                                                      COM : 000005 of 000018




completed.



2.
 Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 6 of 30 - Page ID#: 10



1.
47.     GEORGETOWN COLLEGE proceeded to withdraw JOHN DOE from his classes prior

to fully investigating the allegations and indicated that he would be suspended until the

investigation was complete. JOHN DOE was told to leave the campus and not return unless he

was reinstated.

48.     JOHN DOE received letters dated October 29 and October 31 informing him that he had

already been withdrawn from all classes and in fact owed a balance on his tuition, because he

was withdrawn by GEORGETOWN COLLEGE during the 0% refund period.

49.     JOHN DOE’s tuition and fees were lost and he was not provided any accommodation to

take any classes remotely. Moreover, JOHN DOE lost all grants and scholarships and was still

responsible for paying back his student loans despite the punishment occurring before the

investigation.




                                                                                                   Presiding Judge: HON. JEREMY MATTOX (614374)
50.     JOHN DOE, through counsel, requested a Title IX hearing to take place in November of

2019.

51.     JOHN DOE subsequently provided a written statement to MASON on December 2, 2019

with the understanding that he would still be able to have hearing in December.

52.     GEORGETOWN COLLEGE denied JOHN DOE’s request for a hearing and informed

him that they would be unable to hold a hearing until after December 2019 because of the

HEARING OFFICERS busy schedules and the upcoming holiday break.

53.     Since the hearing was going to be pushed into the second semester, thus denying JOHN

DOE an entire year of college, the Parties engaged in settlement negotiations to pursue a faster

resolution.
                                                                                                   COM : 000006 of 000018




54.     A resolution was never reached, and JOHN DOE, on April 24, 2020, repeated his request

for a hearing.

2.
 Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 7 of 30 - Page ID#: 11



1.
55.     On May 21, 2020, GEORGETOWN COLLEGE finally scheduled a hearing for May 28,

2020.

56.     Despite the fact that the investigation began almost eight months prior and even after

multiple requests, JOHN DOE and his attorney were not provided with the investigation results

until just prior to the hearing.

57.     MASON failed to draft an Investigator Report until May 26, 2020, over 7 months after

the incident.

58.     GEORGETOWN COLLEGE refused to provide a copy of the Investigator Report to

JOHN DOE and his attorney, choosing instead to provide for viewing of the document over the

internet in a manner which restricted it from being downloaded or printed.

59.     The Investigator Report made no mention of MASON’s interrogation of T.M., a witness




                                                                                                     Presiding Judge: HON. JEREMY MATTOX (614374)
with first-hand knowledge of the incident.

60.     Upon information and belief, T.M.’s oral statement was not included because it did not fit

the narrative that MASON and GEORGETOWN COLLEGE had adopted which aligned with

prevailing politically correct groupthink as to rape culture in which allegations of sexual

misconduct made against male students by female students were initially presumed to be true and

the male student presumed to have committed the acts and forced to prove their innocence.

61.     Upon information and belief, T.M.’s oral statement did not appear in the Investigator

Report in part because he was male and in part because he was an African-American male.

62.     Upon information and belief, JOHN DOE’s statement was disbelieved because he was a

Hispanic male and because he was presumed guilty by requesting the presence of counsel.
                                                                                                     COM : 000007 of 000018




63.     A Title IX hearing was conducted virtually on May 28, 2020, before GEORGETOWN

COLLEGE’s HEARING OFFICERS.

2.
 Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 8 of 30 - Page ID#: 12



1.
64.    All JOHN DOE were Caucasian.

65.    MASON was an active participant throughout the entire process including the hearing.

66.    JOHN DOE was permitted to ask questions of JOHN DOE despite being a witness.

67.    JANE DOE declined to offer a statement for the hearing and refused to attend the

hearing.

68.    JANE ROE did not participate nor offer any statement for the hearing.

69.    At no time has JOHN DOE ever been afforded the opportunity to face his accuser or even

submit questions to her, even through counsel, MASON, the HEARING OFFICERS, or

GEORGETOWN COLLEGE.

70.    JANE ROE’s roommate and her RA appeared at the hearing at the request of

GEORGETOWN COLLEGE and MASON to testify as to what JANE ROE told them about the




                                                                                                  Presiding Judge: HON. JEREMY MATTOX (614374)
sexual encounter after the fact.

71.    The witnesses told conflicting stories about JANE ROE’s demeanor in her dormitory

room, but both indicated that they believed her.

72.    GEORGETOWN COLLEGE, after repeated objections, reluctantly agreed to permit

JOHN DOE to call T.M. as a witness in his defense.

73.    T.M. testified that he had not spoken with JOHN DOE since the incident and that JANE

ROE was the one that initiated the request to obtain a condom to use with JOHN DOE, was

engaged in consensual conduct of a sexual nature with JOHN DOE while he was still in the

room, that he encountered them in the floor restroom immediately after they had sex and both

were in good moods, talkative with each other, and that JANE ROE was not distressed nor did
                                                                                                  COM : 000008 of 000018




she provide any indication that their sexual encounter anything but consensual, and furthermore

that JANE ROE did not appear to be intoxicated.

2.
 Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 9 of 30 - Page ID#: 13



1.
74.     On May 29, 2020, the HEARING OFFICERS, despite hearing the testimony of T.M.,

rendered a decision and made a finding that John Do JOHN DOE was responsible for a violation

of Title IX, specifically non-consensual sexual contact and imposed a sanction of expulsion.

75.     The sanction was the most severe sanction that could be imposed on JOHN DOE, despite

it being his first finding of a violation of Title IX.

76.     JOHN DOE requested to file an appeal, which was his right, stating the basis for the

appeal being (1) the weight of the evidence did not support the findings of the hearing

committee, and (2) the sanction was excessive or inappropriate.

77.     On June 18, 2020, the Appellate Committee met to review the request and denied JOHN

DOE’s request to file an appeal.

78.     On June 19, 2020, the Appellate Committee’s decision was communicated to JOHN DOE




                                                                                                 Presiding Judge: HON. JEREMY MATTOX (614374)
by letter from MASON without explanation of the denial.

79.     Prior to the hearing, JOHN DOE applied for admission to the University of Kentucky and

the University of Louisville, but they would not admit him because he had not been exonerated

by a Title IX hearing committee.

80.     After the decision of the HEARING OFFICERS, JOHN DOE reapplied to the University

of Kentucky but received no response, presumably because he had been adjudged to have raped

JANE ROE by the HEARING OFFICERS despite the weight of the evidence indicating

otherwise and even though no charges were filed and, therefore, he had not been convicted of

any crime.

81.     Since that time, JOHN DOE has only been able to enroll in an online university.
                                                                                                 COM : 000009 of 000018




82.     GEORGETOWN COLLEGE’s treatment of JOHN DOE violates their own Anti-

Discrimination and Title IX policies which constitute a contract with a student.

2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 10 of 30 - Page ID#: 14



1.
83.    JOHN DOE reserves the right to amend this pleading to conform to the evidence as

developed through discovery and as justice so requires.

                                            COUNT 1
                                        Breach of Contract

84.    JOHN DOE incorporates the preceding paragraphs by reference of this Complaint as

though fully set forth herein.

85.    At all times relevant hereto, a contractual relationship existed between GEORGETOWN

COLLEGE and JOHN DOE.

86.    GEORGETOWN COLLEGE’s Policy, and its public explanations of the meaning of

that Policy in places like its Title IX webpage, its Equity and Inclusion policy webpage, and

ATIXA training materials used by Georgetown College staff, were all part of that contract.




                                                                                                       Presiding Judge: HON. JEREMY MATTOX (614374)
Under that contract, GEORGETOWN COLLEGE was required to act in accordance with these

publications in the treatment of students of color, resolving complaints of misconduct, in the

investigation of those complaints, in the process of adjudicating those complaints, and in

resolving appeals.

87.    GEORGETOWN COLLEGE breached this contract with JOHN DOE by failing to

comply with its own Policies.

88.    JOHN DOE has been seriously and irreparably damaged in the following ways, among

others: he has endured extreme emotional and psychological suffering as a result of the

GEORGETOWN COLLEGE’s one-sided treatment of the false sexual assault charges against

him; he lost the ability to obtain finish his classes and obtain college credit during the Fall 2019
                                                                                                       COM : 000010 of 000018




and Spring 2020 semesters; his attainment of a college degree, if any, will be delayed, thereby

delaying the time at which he can begin a career and the shortening of the length of that career;

his academic records from GEORGETOWN COLLEGE will reflect his expulsion and the
2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 11 of 30 - Page ID#: 15



1.
reasons for it, handicapping his ability to be accepted at a transfer school or graduate school or to

secure meaningful employment; and he will suffer a permanent reduction in lifetime earnings.

89.    GEORGETOWN COLLEGE’s breach of contract is the proximate cause of JOHN

DOE’S damages and he entitled all damages arising out of that breach.

                 COUNT II – BREACH OF THE COVENANT OF GOOD FAITH AND
                                     FAIR DEALING

90.    JOHN DOE incorporates the preceding paragraphs by reference of this Complaint as

though fully set forth herein.

91.    Implicit in every contract is a covenant of good faith and fair dealing that requires parties

to execute their duties under a contract in good faith.

92.    For all of the reasons stated in Count I, GEORGETOWN COLLEGE violated the




                                                                                                        Presiding Judge: HON. JEREMY MATTOX (614374)
covenant of good faith and fair dealing implicit in its contract with JOHN DOE.

93.    GEORGETOWN COLLEGE further violated the covenant in rejecting JOHN DOE’s

request to appeal the HEARING OFFICERS decision expelling him from the school.

94.    The Policy states that any student found responsible for sexual assault may receive a

sanction ranging from suspension to expulsion.

95.    The Policy allows students to appeal sanctions that are significantly disproportionate to

the violation.

96.    The right to appeal a sexual assault sanction based on its severity would be meaningless

if a sanction within the permissible range could never be “significantly disproportionate to the

violation.”
                                                                                                        COM : 000011 of 000018




97.    In doing so, GEORGETOWN COLLEGE adopted an interpretation of its Policy that

effectively nullifies a sexual assault respondent’s right to appeal.
2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 12 of 30 - Page ID#: 16



1.
98.    As a result of GEORGETOWN COLLEGE’s breach, and as a direct and proximate cause

thereof, JOHN DOE has been seriously and irreparably damaged in the following ways, among

others: he has endured extreme emotional and psychological suffering as a result of the College’s

one-sided treatment of the false sexual assault charges against him; he lost the ability to obtain

finish his classes and obtain college credit during the Fall 2019 and Spring 2020 semesters; his

attainment of a college degree, if any, will be delayed, thereby delaying the time at which he can

begin a career and the shortening of the length of that career; his academic records from

GEORGETOWN COLLEGE will reflect his expulsion and the reasons for it, handicapping his

ability to be accepted at a transfer school or graduate school or to secure meaningful

employment; and he will suffer a permanent reduction in lifetime earnings.

99.    For all of these reasons, GEORGETOWN COLLEGE is liable to John Doe for breach of




                                                                                                     Presiding Judge: HON. JEREMY MATTOX (614374)
the covenant of good faith and fair dealing and all damages arising out of that breach.

                      COUNT III – VIOLATION OF TITLE IX (20 U.S.C. § 1681)

100.   JOHN DOE incorporates the preceding paragraphs by reference of this Complaint as

though fully set forth herein.

101.   GEORGETOWN COLLEGE receives federal funding, including in the form of federal

student loans given to students and Payment Protection Loans.

102.   Because it receives federal funding, GEORGETOWN COLLEGE is subject to the

requirements of Title IX.

103.   Title IX prohibits gender discrimination in the educational setting.

104.   The egregious misapplication of Title IX; the complete lack of evidence that JANE
                                                                                                     COM : 000012 of 000018




ROE’s engagement of sexual intercourse with JOHN DOE was not consensual; the complete

lack of evidence that JANE ROE was in fact incapacitated; and the serious credibility issues that

2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 13 of 30 - Page ID#: 17



1.
emerged with respect to JANE ROE’s testimony and that of her roommate and RA, cast serious

doubt on the HEARING OFFICERS and GEORGETOWN COLLEGE’s finding of a Title IX

violatoin and show that the decision against him was based on his gender and/or race and the

gender and/or race of his accuser.

105.   Gender bias pervades the process by which GEORGETOWN COLLEGE investigates

and adjudicates sexual misconduct claims. The Policy, and the training received by those who

implement it, was the product of less than 1 month of work occasioned by the dubious complaint

of a female student who unrealistically claimed to have awoken only after John Doe disrobed her

and penetrated her. Its architect and chief implementer, MASON, designed a survivor-centered

process which was motivated by her views on gender and race. One of its primary goals of the

Policy is to eliminate rape culture, the chief symptom of which, according to multiple facets of




                                                                                                    Presiding Judge: HON. JEREMY MATTOX (614374)
Georgetown College society, including at least its Title IX adjudicators, is to not entertain any

type of doubt about the truthfulness of a sexual assault claimant.

106.   MASON’s, the HEARING OFFICER’S, and GEORGETOWN COLLEGE’s approach to

sexual assault encourages women to make false accusations against men by demonizing them

and indoctrinating students to consider all male-female sexual encounters to be oppressive

against women unless otherwise indicated by a woman, who is also deemed incapable of

initiating sex and is presumed incapable of giving consent.

107.   Consistent with that belief, and upon information and belief, virtually every single

respondent put through GEORGETOWN COLLEGE’s formal sexual misconduct resolution

process by MASON and the HEARING OFFICERS were men, and the vast majority of their
                                                                                                    COM : 000013 of 000018




accusers were women who were believed without considering the evidence contrary to their

allegations.

2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 14 of 30 - Page ID#: 18



1.
108.   The inherent bias against men is systemic and built into GEORGETOWN COLLEGE’s

Title IX investigation and adjudication processes. Moreover, GEORGETOWN COLLEGE

initiated its investigation and adjudication of the allegations against JOHN DOE in the shadow of

(1) the U.S. Department of Education’s Office of Civil Rights (“OCR”) investigations—of now

more than 200 colleges and universities nationwide—into how colleges and universities handle

allegations of sexual assault; and (2) innumerable reports covered in the national media that

suggest the pervasive nature of reports of sexual assault by male students on college campuses

throughout the nation. As a reaction to the scrutiny of these OCR investigations and these

national stories, and in particular in response to unfounded theories on the existence of rape

culture and the believe all women who allege sexual assault by men movement,

GEORGETOWN COLLEGE, MASON, and the HEARING OFFICERS were motivated to be




                                                                                                    Presiding Judge: HON. JEREMY MATTOX (614374)
perceived as aggressively addressing women’s claims of sexual assault on campus. They have

therefore treated male students accused of sexual misconduct by female students, including

JOHN DOE, more aggressively than it otherwise would, and more aggressively than it would

treat similar complaints made by male students against female students.

109.   Moreover, GEORGETOWN COLLEGE has treated the allegation more severely because

of JOHN DOE’s Hispanic ethnicity and discounted the statements made by the only witness to

their encounter simply because the witness was an African American male.

110.   The effects of gender bias and racial bias were manifested in the proceedings against

JOHN DOE in other ways as well.

111.   MASON, as the Title IX Coordinator and the investigator at the time the
                                                                                                    COM : 000014 of 000018




investigation against JOHN DOE was undertaken played a central role in the investigation

and adjudication of JANE ROE’s claims. She provided evidence, in the form of
2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 15 of 30 - Page ID#: 19



1.
summaries of interviews she conducted to GEORGETOWN COLLEGE and the

HEARING OFFICERS which intentionally withheld the statements of the only witness to

the encounter. Moreover MASON made little effort to obtain a written statement from the

only witness because it did not fit the narrative the Defendants chose to adopt.

112.      The HEARING OFFICERS became aware of MASON’s intentional withholding

of exculpatory evidence at least as early as the hearing.

113.      Despite the fact that JOHN DOE pleaded for relief when he begged MASON for

help in quickly resolving the adjudication after the investigation was complete,

GEORGETOWN COLLEGE, MASON, and the HEARING OFFICERS would not

provide JOHN DOE with a timely resolution that would permit him to continue his




                                                                                                      Presiding Judge: HON. JEREMY MATTOX (614374)
academic studies. JOHN DOE would not have received such treatment if he were a

female.

           177.   In addition, MASON became offended that JOHN DOE had exercised his right

 to have an attorney advisor for the Title IX adjudication process and intentionally proceeded

 immediately to suspend JOHN DOE for two semesters.

           178.   GEORGETOWN COLLEGE, MASON, and the HEARING OFFICERS, upon

 information and belief, have engaged in a pattern of unfair investigations and adjudications

 resulting in serious sanctions being imposed on male students and in requiring the accused to

 prove their innocence beyond a reasonable doubt. Upon information and belief, the Defendants

 have not acted comparably with respect to allegations of sexual misconduct made against
                                                                                                      COM : 000015 of 000018




 female students.

           179.   As a direct result of the Defendants’ violations of Title IX, and as a direct and

 proximate cause thereof, JOHN DOE has been seriously and irreparably damaged in the
2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 16 of 30 - Page ID#: 20



1.
 following ways, among others: he has endured extreme emotional and psychological suffering

 as a result of the Defendants one-sided treatment of the false sexual assault charges against him;

 he lost the ability to obtain college credit during the Fall 2019 and Spring 2020 semesters; his

 attainment of a college degree, if any, will be delayed, thereby delaying the time at which he

 can begin a career and shortening the length of that career; his academic records from

 Georgetown College will reflect his expulsion and its reasons, handicapping his ability to be

 accepted at a transfer school or graduate school or to secure his desired employment; and he

 will suffer a permanent reduction in lifetime earnings.

        180.    Accordingly, the Defendants are liable to JOHN DOE for violations of Title IX

 and for all damages arising out of that violation.

                                       COUNT IV – NEGLIGENCE




                                                                                                      Presiding Judge: HON. JEREMY MATTOX (614374)
        181.    Plaintiff incorporates by reference all of the preceding paragraphs of this

 Complaint as though fully set forth herein.

        182.    In conducting its investigation and adjudication of JANE ROE’s complaint

 against JOHN DOE, all Defendants owed a common law duty to JOHN DOE to exercise

 reasonable care, with due regard for the truth, an evenhanded application of procedure, and the

 important and irreversible consequences of its actions, as well as JOHN DOE’s various liberty

 and property rights and interests generally.

        183.    Through the acts set forth above, GEORETOWN COLLEGE, acting through its

 agents, servants and/or employees, and MASON, and the HEARING OFFICERS breached that

 duty by carelessly, improperly, and negligently performing its assigned duties and facilitating a
                                                                                                      COM : 000016 of 000018




 process that violated the rights and interests of JOHN DOE.

        184.    In particular, GEORGETOWN COLLEGE has negligently trained and

2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 17 of 30 - Page ID#: 21



1.
 supervised the individuals it employs to investigate claims of sexual misconduct, adjudicate

 those claims, or otherwise implement the Policy. Upon information and belief, those individuals

 are trained to implement the Policy’s goal of combating rape culture, a chief element of which,

 in the Georgetown College community, is to express any doubt about the veracity of those

 alleged to have committed sexual misconduct. GEORGETOWN COLLEGE and MASON,

 furthermore, negligently trained the HEARING OFFICERS in the Policy’s definition of

 incapacitation and in applying the preponderance of the evidence standard.

         185.    As a direct result of the negligence of all Defendants, and as a direct and

 proximate cause thereof, JOHN DOE has been seriously and irreparably damaged in the

 following ways, among others: he has endured extreme emotional and psychological suffering

 as a result of the Defendants’ one-sided treatment of the false sexual assault charges against




                                                                                                      Presiding Judge: HON. JEREMY MATTOX (614374)
 him; he lost the ability to obtain college credit during the Fall 2019 and Spring 2020 semesters;

 his attainment of a college degree, if any, will be delayed, thereby delaying the time at which he

 can begin a career and the shortening of the length of that career; his academic records from

 Georgetown College will reflect his expulsion and its cause, handicapping his ability to be

 accepted at a transfer school or graduate school or to secure his desired employment; and he

 will suffer a permanent reduction in lifetime earnings.

         186.    Accordingly, all Defendants are liable to s for negligence and for all damages

 arising out of that violation.

                                     PRAYER FOR RELIEF

       WHEREFORE, for the foregoing reasons, the Plaintiff, JONN DOE, demands
                                                                                                      COM : 000017 of 000018




judgement of and from the Defendants as follows:



2.
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 18 of 30 - Page ID#: 22



1.
     1. For an Order compelling Georgetown College, Ms. Mason, and the HEARING

        OFFICERS to comply with Title IX and to adopt policies and procedures to remedy the

        bias exhibited toward male students.

     2. For the removal of disciplinary charges and findings against JOHN DOE in his

        Georgetown College record;

     3. For compensatory damages.

     4. For punitive damages.

     5. For pre-judgment and post-judgment interest and costs.

     6. For its costs and attorney’s fees as allowed by law.

     7. For and such other and further relief as the Court may deem proper and just.

                                                               Respectfully submitted,




                                                                                              Presiding Judge: HON. JEREMY MATTOX (614374)
                                                                      /s/ Kevan Morgan
                                                                Kevan Morgan
                                                                Morgan Law Office, PLC
                                                                130 N. Hamilton St
                                                                Ste 103
                                                                Georgetown, KY 40324
                                                                Counsel for the Plaintiff

                                                                      /s/ Jim Francis
                                                                James M. Francis
                                                                Francis Law Firm, PLLC
                                                                4071 Tates Creek Centre Dr
                                                                Ste 304
                                                                Lexington, KY 40517
                                                                Counsel for the Plaintiff

                                                                                              COM : 000018 of 000018




2.
            Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 19 of 30 - Page ID#: 23
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                                Case #:   21-CI-00389
                                                                                          Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                           County:   SCOTT
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, DOE, JOHN VS. GEORGETOWN COLLEGE ET AL, Defendant


   TO: DAVID WILHITE
           400 EAST COLLEGE ST
           GEORGETOWN, KY 40324
Memo: Related party is GEORGETOWN COLLEGE

The Commonwealth of Kentucky to Defendant:
GEORGETOWN COLLEGE

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. JEREMY MATTOX (614374)
document delivered to you with this Summons.




                                                         /s/ Tina Foster, Scott Circuit
                                                         Clerk
                                                         Date: 6/21/2021




                                                 Proof of Service
   This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
     To:

o Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                               Served By


                                                                                                    Title

Summons ID: @00000983914
CIRCUIT: 21-CI-00389 Certified Mail
DOE, JOHN VS. GEORGETOWN COLLEGE ET AL

                                                      Page 1 of 1
            Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 20 of 30 - Page ID#: 24
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                                Case #:   21-CI-00389
                                                                                          Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                           County:   SCOTT
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, DOE, JOHN VS. GEORGETOWN COLLEGE ET AL, Defendant


   TO: ROGER WARD
           400 EAST COLLEGE ST
           GEORGETOWN, KY 40324

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. JEREMY MATTOX (614374)
                                                         /s/ Tina Foster, Scott Circuit
                                                         Clerk
                                                         Date: 6/21/2021




                                                 Proof of Service
   This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
     To:

o Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                               Served By


                                                                                                    Title

Summons ID: @00000983913
CIRCUIT: 21-CI-00389 Certified Mail
DOE, JOHN VS. GEORGETOWN COLLEGE ET AL

                                                      Page 1 of 1
            Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 21 of 30 - Page ID#: 25
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                                Case #:   21-CI-00389
                                                                                          Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                           County:   SCOTT
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, DOE, JOHN VS. GEORGETOWN COLLEGE ET AL, Defendant


   TO: JOHN JOHNSON
           400 EAST COLLEGE ST
           GEORGETOWN, KY 40324

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. JEREMY MATTOX (614374)
                                                         /s/ Tina Foster, Scott Circuit
                                                         Clerk
                                                         Date: 6/21/2021




                                                 Proof of Service
   This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
     To:

o Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                               Served By


                                                                                                    Title

Summons ID: @00000983912
CIRCUIT: 21-CI-00389 Certified Mail
DOE, JOHN VS. GEORGETOWN COLLEGE ET AL

                                                      Page 1 of 1
            Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 22 of 30 - Page ID#: 26
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                                Case #:   21-CI-00389
                                                                                          Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                           County:   SCOTT
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, DOE, JOHN VS. GEORGETOWN COLLEGE ET AL, Defendant


   TO: LEAH CASTLEMAN
           400 EAST COLLEGE ST
           GEORGETOWN, KY 40324

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. JEREMY MATTOX (614374)
                                                         /s/ Tina Foster, Scott Circuit
                                                         Clerk
                                                         Date: 6/21/2021




                                                 Proof of Service
   This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
     To:

o Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                               Served By


                                                                                                    Title

Summons ID: @00000983911
CIRCUIT: 21-CI-00389 Certified Mail
DOE, JOHN VS. GEORGETOWN COLLEGE ET AL

                                                      Page 1 of 1
            Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 23 of 30 - Page ID#: 27
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                                Case #:   21-CI-00389
                                                                                          Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                           County:   SCOTT
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, DOE, JOHN VS. GEORGETOWN COLLEGE ET AL, Defendant


   TO: ROBERT FULTZ
           400 EAST COLLEGE ST
           GEORGETOWN, KY 40324

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. JEREMY MATTOX (614374)
                                                         /s/ Tina Foster, Scott Circuit
                                                         Clerk
                                                         Date: 6/21/2021




                                                 Proof of Service
   This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
     To:

o Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                               Served By


                                                                                                    Title

Summons ID: @00000983910
CIRCUIT: 21-CI-00389 Certified Mail
DOE, JOHN VS. GEORGETOWN COLLEGE ET AL

                                                      Page 1 of 1
            Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 24 of 30 - Page ID#: 28
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                                Case #:   21-CI-00389
                                                                                          Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                           County:   SCOTT
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, DOE, JOHN VS. GEORGETOWN COLLEGE ET AL, Defendant


   TO: PATRICIA GAETZ
           400 EAST COLLEGE ST
           GEORGETOWN, KY 40324

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. JEREMY MATTOX (614374)
                                                         /s/ Tina Foster, Scott Circuit
                                                         Clerk
                                                         Date: 6/21/2021




                                                 Proof of Service
   This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
     To:

o Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                               Served By


                                                                                                    Title

Summons ID: @00000983909
CIRCUIT: 21-CI-00389 Certified Mail
DOE, JOHN VS. GEORGETOWN COLLEGE ET AL

                                                      Page 1 of 1
            Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 25 of 30 - Page ID#: 29
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                                Case #:   21-CI-00389
                                                                                          Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                           County:   SCOTT
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, DOE, JOHN VS. GEORGETOWN COLLEGE ET AL, Defendant


   TO: TIERA MASON
           400 EAST COLLEGE ST
           GEORGETOWN, KY 40324

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. JEREMY MATTOX (614374)
                                                         /s/ Tina Foster, Scott Circuit
                                                         Clerk
                                                         Date: 6/21/2021




                                                 Proof of Service
   This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
     To:

o Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                               Served By


                                                                                                    Title

Summons ID: @00000983908
CIRCUIT: 21-CI-00389 Certified Mail
DOE, JOHN VS. GEORGETOWN COLLEGE ET AL

                                                      Page 1 of 1
           Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 26 of 30 - Page ID#: 30
           Commonwealth of Kentucky
           Tina Foster, Scott Circuit Clerk


 Case #: 21-CI-00389                    Envelope #: 3589990
 Received From: JAMES FRANCIS                          Account Of: JAMES FRANCIS

 Case Title: DOE, JOHN VS. GEORGETOWN COLLEGE ET ALConfirmation Number: 127235144
 Filed On:6/21/2021 11:32:33PM


#      Item Description                                                                 Amount
1      Access To Justice Fee                                                              $20.00
2      Civil Filing Fee                                                                  $150.00
3      Money Collected For Others(Court Tech. Fee)                                        $20.00
4      Library Fee                                                                         $1.00
5      Court Facilities Fee                                                               $25.00
6      Money Collected For Others(Attorney Tax Fee)                                        $5.00
7      Charges For Services(Jury Demand / 12)                                             $70.00
8      Money Collected For Others(Postage)                                                $91.00
9      Charges For Services(Copy - Photocopy)                                             $14.00
                                                                              TOTAL:     $396.00




Generated: 6/22/2021                                                                      Page 1 of 1
CR Doc #: 1-1 Filed: 07/12/21 Page:



                  Scott County
                  Tina Foster
              Circuit Court Clerk
Receipt Number: XX-XXXXXXX-A

DATE: 06/22/2021
TIME: 10:09 AM
*** (Z) OTHER TYPE RECEIPT ***


CASE NO: 21-CI-00389

RECEIVED FROM: JAMES FRANCIS


ACCOUNT OF: DOE, JOHN VS.
GEORGETOWN COLLEGE ET AL

PARTY NAME: JAMES FRANCIS



 1. ATJ Fee (1)                          $20.00
 2. Civil Filing Fee (Q)                $150.00
 3. Court Technology                     $20.00
    MCFO(K(CT))
 4. Library Fee (L)                       $1.00
 5. Court Facilities Fee ([)             $25.00
 6. Att Tax Fee                           $5.00
    MCFO(K(Q))
 7. Jury Demand / 12                     $70.00
    CS(W(M))
 8. Postage MCFO(K(H))                   $91.00
 9. Copy - Photocopy                     $14.00
    CS(W(F))
               TOTAL:                   $396.00



      CREDIT CARD:                      $396.00

              ***DIFF:                    $0.00



 *** Credit Card Invoice #: 127235144
CR Doc #: 1-1 Filed: 07/12/21 Page:

3589990



*** MultiReceipt/MassReceipt Transaction ***
Reprint : 6/23/2021 10:24:20AM
Prepared By: Web_Payment
Pay Online Visit:
www.kycourts.gov    and click on Pay Fine/Fee.

 Reprint
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 29 of 30 - Page ID#: 33




                                   COMMONWEALTH OF KENTUCKY
                                        SCOTT CIRCUIT COURT
                                           CIVIL DIVISION
                                  CIVIL ACTION NUMBER 21-CI-00389
                                            Electronically Filed
JOHN DOE                                                                               PLAINTIFF
v.
GEORGETOWN COLLEGE;                                                                DEFENDANTS
LEAH CASTLEMAN, in her official and
individual capacity; ROBERT FULTZ, in his
official and individual capacity; PATRICIA
GAETZ, in her official and individual capacity;
JOHN JOHNSON, in his official and individual
capacity; TIERA MASON, in her official and
individual capacity; ROGER WARD, in his
official and individual capacity
                          DEFENDANTS’ NOTICE OF REMOVAL

           Pursuant to the 28 U.S.C. §§ 1331, 1367, 1441, and 1446, the Defendants, Georgetown

College, Leah Castleman, in her official and individual capacity, Robert Fultz, in his official and

individual capacity, Patricia Gaetz, in her official and individual capacity, John Johnson, in his

official and individual capacity, Tiera Mason, in her official and individual capacity, and Roger

Ward, in his official and individual capacity, hereby give notice that they haves filed the attached

copy of a Notice of Removal of this action in the United States District Court for the Eastern

District of Kentucky, Central Division at Lexington.1 This Notice of Removal has been duly filed

in the United States District Court.

           Pursuant to 28 U.S.C. §§ 1331, 1367 1441, and 1446, the filing of this copy of the Notice

of Removal effects the removal of this action from the State Court to the United States District

Court, and the State Court shall proceed no further herein.




1
    Exhibit 1, Federal Notice of Removal
Case: 5:21-cv-00192-DCR Doc #: 1-1 Filed: 07/12/21 Page: 30 of 30 - Page ID#: 34




                                             FREEMAN MATHIS & GARY, LLP

                                             s/ Tia J. Combs
                                             Casey C. Stansbury
                                             Tia J. Combs
                                             2525 Harrodsburg Road, Suite 500
                                             Lexington, KY 40504
                                             (859) 410-7854
                                             CStansbury@fmglaw.com
                                             TCombs@fmglaw.com
                                             Counsel for Defendants

                                CERTIFICATE OF SERVICE

       This is to certify that the foregoing has been served, via first class USPS, postage prepaid,

and email, on this the 12th day of July 2021, upon the following:


       Kevan Morgan
       Morgan Law Office, PLC
       130 N. Hamilton St.
       Ste 103
       Georgetown, KY 40324
       Counsel for the Plaintiff

       James M. Francis
       Francis Law Firm, PLLC
       4071 Tates Creek Centre Dr.
       Ste 304
       Lexington, KY 40517
       Counsel for the Plaintiff


                                             s/ Tia J. Combs
                                             Counsel for Defendants




                                    State Notice of Removal - 2
